UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  6/3/2021


  U.S. Bank National Association, as Trustee for
  GSAMP Trust 2007-HE1,

                        Plaintiff,                               19-cv-2305 (AJN)

                –v–                                              19-cv-2307 (AJN)

  Goldman Sachs Mortgage Company, L.P, et al.,                        ORDER

                        Defendants.




  U.S. Bank National Association, as Trustee for
  GSAMP Trust 2007-HE2,

                        Plaintiff,

                –v–

  Goldman Sachs Mortgage Company, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       The telephone conference scheduled for June 15, 2021, is adjourned to June 16, 2021, at

3:00 p.m.

       SO ORDERED.


     Dated: June 3, 2021
            New York, New York
                                                    ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
